            Case 2:19-cv-02144-KSM Document 44 Filed 07/22/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LM GENERAL INSURANCE CO.                      :      Case No. 2:19-CV-02144-KSM
                                              :
                Plaintiff,                    :
                                              :
       v.                                     :
                                              :
SHARON LEBRUN AND ED LEBRUN                   :
                                              :
                Defendants.                   :

            PLAINTIFF/COUNTERCLAIM DEFENDANT’S MOTION
     TO CERTIFY THE COURT’S JULY 1, 2020 MEMORANDUM AND ORDER
    REGARDING PLAINTIFF/COUNTERCLAIM DEFENDANT’S MOTION TO
   DISMISS FOR INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. § 1292(b)
      AND TO STAY DISCOVERY AND OTHER PRETRIAL PROCEEDINGS

       Plaintiff/Counterclaim Defendant LM General Insurance Company (“LM”) hereby moves

for certification of the Court’s July 1, 2020 Memorandum and Order (ECF Nos. 35 and 36)

regarding LM’s motion to dismiss for interlocutory appeal pursuant to 28 U.S.C. § 1292(b), and

accordingly asks the Court to amend the Memorandum and Order to include the following

language, consistent with § 1292(b):

                This Order involves controlling questions of law regarding the
                enforceability of the “household vehicle exclusion” in the insurance policy
                issued by Plaintiff/Counterclaim Defendant as to which there are
                substantial grounds for differences of opinion and an immediate appeal
                from the Order may materially advance the ultimate termination of this
                litigation. The following controlling questions of law are hereby certified
                to the United States Court of Appeals for the Third Circuit: (1) whether an
                underinsured motorist insurance coverage stacking waiver signed by an
                insured remains enforceable when the insured later adds a newly acquired
                vehicle to a policy that contains a “continuous” newly acquired vehicle
                provision, notwithstanding that the insurer issued updated declarations;
                and (2) whether a “household vehicle exclusion” is enforceable as a matter
                of law when the named insured signed the statutorily-mandated stacking
                waiver form because that form waives both inter- and intra-policy
                stacking.
         Case 2:19-cv-02144-KSM Document 44 Filed 07/22/20 Page 2 of 2




       In addition, LM moves for a stay of discovery and other pretrial proceedings.

                                            Respectfully Submitted,


Dated: July 22, 2020                        /s/Frederick P. Marczyk
                                            Timothy J. O’Driscoll
                                            PA Attorney No. 82572
                                            Frederick P. Marczyk
                                            PA Attorney No. 89878
                                            FAEGRE DRINKER BIDDLE & REATH LLP
                                            One Logan Square, Suite 2000
                                            Philadelphia, PA 19103-6996
                                            Telephone: (215) 988-2700
                                            Facsimile: (215) 988-2757
                                            E-mail: timothy.odriscoll@faegredrinker.com
                                                     frederick.marczyk@faegredrinker.com

                                            Attorneys for Plaintiff/Counterclaim Defendant
